           Case 1:19-cv-02117-TJK Document 52 Filed 09/30/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 CAPITAL AREA IMMIGRANTS’ RIGHTS
 COALITION, et al.,

                          Plaintiffs,

 v.
                                                        Civil Action No. 1:19-cv-02117-TJK
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                          Defendants.



 I.A., et al.,

                          Plaintiffs,

 v.
                                                        Civil Action No. 1:19-cv-02530
 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                          Defendants.



                  DEFENDANTS’ CONSOLIDATED STATEMENT OF
                       UNSDISPUITED MATERIAL FACTS

        This is a case seeking review of substantive agency action under the Administrative

Procedure Act (APA). In such cases, summary judgment “serves as the mechanism for deciding,

as a matter of law, whether agency action is . . . consistent with the APA standard of review.”

Sierra Club v. Mainella, 459 F.Supp.2d 76, 90 (D.D.C. 2006) (citing Richards v. INS, 554 F.2d

1173, 1177 & n. 28 (D.C. Cir. 1977)). Accordingly, when a party seeks review of agency action

under the APA,” the usual summary judgment standard does not apply and “the district judge”


                                              1
          Case 1:19-cv-02117-TJK Document 52 Filed 09/30/19 Page 2 of 8



instead “sits as an appellate tribunal.” Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083

(D.C. Cir. 2001). There is no factual “record” in such a case, other than the administrative record

before the agency. See, e.g., IMS, P.C. v. Alvarez, 129 F.3d 618, 623 (D.C. Cir. 1997) (“It is a

widely accepted principle of administrative law that the courts base their review of an agency’s

actions on the materials that were before the agency at the time its decision was made.”); Gore v.

D.C., 67 F. Supp. 3d 147, 151 (D.D.C. 2014) (“Contrary to Plaintiff’s contention, parties are not

required to submit a statement of undisputed materials facts in cases where ‘judicial review is

based solely on the administrative record.’”). Thus, Defendants submit this Statement of

Undisputed Material Facts in support of their justiciability arguments in Defendants’ Opposition

to Plaintiffs’ Motions for Preliminary Injunction, which the parties and this Court are treating as

Motions for Summary Judgment. See, e.g., Chesapeake Climate Action Network v. Export-Import

Bank of the U.S., 78 F. Supp. 3d 208, 217 (D.D.C. 2015) (“Although judicial review of agency

action is typically confined to the administrative record, where there is not sufficient evidence of

standing in the record because the question was not before the agency, plaintiffs may submit extra-

record evidence to establish standing.”).

   1. Seventeen of the twenty-two individual Plaintiffs are in ongoing removal proceedings

       under 8 U.S.C. § 1229a. Those seventeen are Y.G.C., J.M.M., D.L.R., Z.B.M., N.G.RL.,

       W.M.R.O., C.C.R.O., M.Y.R.B., K.M.V.M., L.C., M.X., L.A., A.L.G., A.G., N.B, D.C.,

       and C.S.

   2. Defendants’ position is that the seventeen individual alien Plaintiffs who are in removal

       proceedings under section 1229a must raise their claims concerning the rule at issue in this

       case through their immigration proceedings, before seeking review in an Article III court.

       See 8 U.S.C. §§ 1252(a)(5) (“[A] petition for review filed with an appropriate court of



                                                 2
     Case 1:19-cv-02117-TJK Document 52 Filed 09/30/19 Page 3 of 8



   appeals in accordance with this section shall be the sole and exclusive means for judicial

   review of an order of removal ... .”) (emphasis added); id. § 1252(b)(9) (“Judicial review

   of all questions of law and fact, including interpretation and application of constitutional

   and statutory provisions, arising from any action taken or proceeding brought to remove

   an alien from the United States ... shall be available only in judicial review of a final order

   under this section” and no district court “shall have jurisdiction ... to review such an order

   or such questions of law or fact.”).

3. Y.G.C.: On August 16, 2019, the San Antonio Immigration Court received a Notice to

   Appear (NTA) for Y.G.C. Declaration of Elizabeth Burgus ¶ 3 (attached hereto as Exhibit

   (Ex.) 1); see also NTA and transmittal sheet (Ex. C attached to Defendants’ Opposition to

   Motions for Preliminary Injunction (under seal)). An initial master calendar hearing was

   held on August 26. Burgus Decl. ¶ 4. The hearing was adjourned until September 23. Id.

   A subsequent hearing was held on September 23. Id. ¶ 5. The immigration judge found

   Y.G.C. to be removable as charged. Id. The hearing was adjourned until October 30 to

   allow time to file an application for relief from removal. Id. The removal proceedings

   remain pending. Id. ¶ 6.

4. J.M.M.: On August 21, the San Antonio Immigration Court received an NTA for J.M.M.

   Burgus Decl. ¶ 9. A master calendar hearing was held on September 19. Id. ¶ 10. The

   hearing was adjourned until October 16 to allow J.M.M. time to obtain counsel. Id. The

   removal proceedings remain pending. Id. ¶ 11.

5. D.L.R.: On August 15, the San Antonio Immigration Court received an NTA for D.L.R.

   Burgus Decl. ¶ 14; see also NTA and transmittal sheet (Ex. H attached to Defendants’

   Opposition to Motions for Preliminary Injunction (under seal)). An initial master calendar



                                             3
     Case 1:19-cv-02117-TJK Document 52 Filed 09/30/19 Page 4 of 8



   hearing was held on August 27. Id. ¶ 15. The hearing was adjourned until September 23 to

   allow time for D.L.R. to obtain counsel. Id. A subsequent hearing was held on September

   23. Id. ¶ 16. A subsequent hearing was held on September 23. Id. The immigration judge

   found D.L.R. to be removable as charged. Id. The hearing was adjourned until October 30

   to allow time to file an application for relief from removal. Id. The removal proceedings

   remain pending. Id. ¶ 17.

6. Z.B.M.: On August 28, the San Antonio Immigration Court received an NTA for Z.B.M.

   Burgus Decl. ¶ 20; see also NTA and transmittal sheet (Ex. D attached to Defendants’

   Opposition to Motions for Preliminary Injunction (under seal)). An initial master calendar

   hearing was held on September 16. Burgus Decl. ¶ 21. The hearing was adjourned until

   October 16 to allow time for Z.B.M. to obtain counsel. Id. The removal proceedings remain

   pending. Id. ¶ 22.

7. N.G.R.L.: On August 27, the Houston Immigration Court received an NTA for N.G.R.L.

   Burgus Decl. ¶ 23; see also NTA (Ex. E attached to Defendants’ Opposition to Motions

   for Preliminary Injunction (under seal)). An initial master calendar hearing is scheduled

   for December 12. Burgus Decl. ¶ 24. The removal proceedings remain pending. Id. 25.

8. W.M.R.O.: On August 28, the Houston Immigration Court received an NTA for W.M.R.O.

   Burgus Decl. ¶ 26; see also NTA (Ex. F attached to Defendants’ Opposition to Motions for

   Preliminary Injunction (under seal)). An initial master calendar hearing is scheduled for

   December 4. Burgus Decl. ¶ 27. The removal proceedings remain pending. Id. ¶ 28.

9. C.C.R.O.: On August 29, the Houston Immigration Court received an NTA for C.C.R.O.

   Burgus Decl. ¶ 29; see also NTA (Ex. G attached to Defendants’ Opposition to Motions




                                           4
     Case 1:19-cv-02117-TJK Document 52 Filed 09/30/19 Page 5 of 8



   for Preliminary Injunction (under seal)). An initial master calendar hearing is scheduled

   for December 4. Burgus Decl. ¶ 30. The removal proceedings remain pending. Id. 31.

10. M.Y.R.B.: On August 30, the Boston Immigration Court received an NTA for M.Y.R.B.

   Burgus Decl. ¶ 32. An initial master calendar hearing is scheduled for October 23. Id. 33.

   The removal proceedings remain pending. Id. 34.

11. K.M.V.M.: On August 23, the New York City Immigration Court received an NTA for

   K.M.V.M. Burgus Decl. ¶ 37, see also NTA and ICE Notice to EOIR reflecting notice of

   release to New York City Immigration Court (Ex. I attached to Defendants’ Opposition to

   Motions for Preliminary Injunction (under seal)). An initial master calendar hearing is

   scheduled for October 1. Burgus Decl. ¶ 38. The removal proceedings remain pending. Id.

   ¶ 39.

12. L.C.: On August 27, the Memphis Immigration Court received an NTA for L.C. Burgus

   Decl. ¶ 42, see also NTA (Ex. J attached to Defendants’ Opposition to Motions for

   Preliminary Injunction (under seal)). An initial master calendar hearing is scheduled for

   October 15. Burgus Decl. ¶ 43. The removal proceedings remain pending. Id. ¶ 44.

13. M.X.: On August 27, the Memphis Immigration Court received an NTA for M.X. Burgus

   Decl. ¶ 45, see also NTA (Ex. L attached to Defendants’ Opposition to Motions for

   Preliminary Injunction (under seal)). An initial master calendar hearing is scheduled for

   October 15. Burgus Decl. ¶ 46. The removal proceedings remain pending. Id. ¶ 47.

14. L.A.: On August 23, the Varick Immigration Court in New York received an NTA for L.A.

   Burgus Decl. ¶ 48, see also NTA (Ex. K attached to Defendants’ Opposition to Motions

   for Preliminary Injunction (under seal)). An initial master calendar hearing was held on

   September 4. Burgus Decl. ¶ 49. Counsel requested additional time to prepare, and the



                                           5
      Case 1:19-cv-02117-TJK Document 52 Filed 09/30/19 Page 6 of 8



   hearing was adjourned to September 26. Id. On September 26, another master calendar

   hearing was held, and L.A. filed an application for asylum, withholding of removal, and

   protection under the Convention Against Torture. Id. ¶ 50. L.A.’s attorney requested

   additional time to supplement the applications for relief. Id. The immigration court

   sustained the charge of removability and the hearing was adjourned until October 31. Id.

   The removal proceedings remain pending. Id. ¶ 51.

15. A.L.G. and A.G.: On August 23, the San Francisco Immigration Court received the NTAs

   for A.L.G. and A.G., and the immigration court joined their proceedings. Burgus

   declaration ¶ 52, see also NTAs (Exs. M and N attached to Defendants’ Opposition to

   Motions for Preliminary Injunction (under seal)). An initial master calendar hearing is

   scheduled for September 30. Burgus Decl. ¶ 53. The removal proceedings remain pending.

   Id. ¶ 54.

16. N.B.: On August 26, the Chicago Immigration Court received an NTA for N.B. Burgus

   Decl. ¶ 55, see also NTA (Ex. O (incorrectly marked as Ex. N) attached to Defendants’

   Opposition to Motions for Preliminary Injunction (under seal)). N.B. is scheduled to appear

   for an affirmative asylum interview before USCIS on October 17. USCIS Interview

   Reschedule Notice (redacted copy attached hereto as Ex. 2). An initial master calendar

   hearing before the immigration court is scheduled for July 23, 2020. Burgus Decl. ¶ 56.

   The removal proceedings remain pending. Id. ¶ 57.

17. D.C.: On September 5, the Elizabeth Immigration Court received the Notice of Referral for

   Credible Fear Review for D.C. Burgus Decl. ¶ 58. On September 10, the immigration judge

   vacated the asylum officer’s determination. Id. ¶ 59.




                                            6
      Case 1:19-cv-02117-TJK Document 52 Filed 09/30/19 Page 7 of 8



18. C.S.: On September 12, the Elizabeth Immigration Court received an NTA for C.S. Burgus

   Decl. ¶ 62. On September 23, C.S. appeared for an initial master calendar hearing. Id. The

   hearing was adjourned to allow time for C.S. to find an attorney. Id. The removal

   proceedings remain pending. Id. ¶ 63.

19. I.A. and E.B.: These individuals remain in criminal custody, and have therefore not been

   referred for a credible fear interview. See Exs. A and B attached to Defendants’ Opposition

   to Motions for Preliminary Injunction (under seal); see also Burgus Decl. ¶¶ 40-41

   (reflecting no EOIR records for I.A. or E.B.).

20. P.P. and A.C.: On August 23, the Pearsall Immigration Court received the Notices of

   Referral for Credible Fear Review for P.P. and A.C. Burgus Decl. ¶ 65. The immigration

   court joined their proceedings. Id. On September 3, P.P. and A.C. appeared for a credible

   hear review hearing. Id. ¶ 66. The immigration judge affirmed the decision of the asylum

   officer. Id. Therefore, they have final orders of expedited removal. See Exs. 1 and 2

   attached to Defendants’ Opposition to Plaintiffs’ Motion for Emergency Stay (filed under

   seal).

21. Y.D.: On August 26, the Elizabeth Immigration Court received the Notice of Referral for

   Credible Fear Review for Y.D. Burgus Decl. ¶ 67. On September 4, Y.D. appeared with

   counsel for the credible fear review hearing. Id. ¶ 69. The immigration judge affirmed the

   decision of the asylum officer. Id. Therefore, Y.D. has a final order of expedited removal.

   See Ex. 3 attached to Defendants’ Opposition to Plaintiffs’ Motion for Emergency Stay

   (filed under seal).




                                            7
         Case 1:19-cv-02117-TJK Document 52 Filed 09/30/19 Page 8 of 8



                                    Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    SCOTT G. STEWART
                                    Deputy Assistant Attorney General

                                    WILLIAM C. PEACHEY
                                    Director

                                    EREZ REUVENI
                                    Assistant Director

                                    s/Lauren C. Bingham
                                    LAUREN C. BINGHAM
                                    Senior Litigation Counsel
                                    U.S. Department of Justice, Civil Division
                                    Office of Immigration Litigation
                                    P.O. Box 868, Ben Franklin Station
                                    Washington, DC 20044
                                    Tel: (202) 616-4458
                                    Email: Lauren.C.Bingham@usdoj.gov

                                    PATRICK GLEN
                                    Senior Litigation Counsel

Dated: September 30, 2019           Attorneys for Defendants




                                       8
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 1 of 9




   EXHIBIT 1
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 2 of 9
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 3 of 9
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 4 of 9
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 5 of 9
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 6 of 9
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 7 of 9
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 8 of 9
Case 1:19-cv-02117-TJK Document 52-1 Filed 09/30/19 Page 9 of 9
Case 1:19-cv-02117-TJK Document 52-2 Filed 09/30/19 Page 1 of 2




   EXHIBIT 2
Case 1:19-cv-02117-TJK Document 52-2 Filed 09/30/19 Page 2 of 2
